Tenney, J.,
orally.—The plaintiffs, in order to recover, *57must show that in parting with the goods, they were influenced by false pretences, and that, in the making of such pretences, there was a fraudulent design. The objection urged by the defendant is, that fraudulent representations, made to traders, other than the plaintiffs, were allowed to be proved. The objection is not well founded.
When the false representations have been successful, the fraudulent intent may be proved from other sources. Among the sorts of evidence, tending to that effect, is the proof that the same party, about the same time, made use of false representations to others, with the fraudulent intent. This is in full accordance with decided eases in this and in other States.

Exceptions overruled.